UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7625



SONJA LYNN WILLIAMS,

                                               Plaintiff - Appellant,

             versus


ANNA POWERS, a/k/a Ann Powell,           Fluvanna
Therapeutic Community Program,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-31)


Submitted:    December 16, 2002           Decided:     December 23, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonja Lynn Williams, Appellant Pro Se.      Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sonja Lynn Williams appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Williams v. Powers, No.

CA-02-31 (W.D. Va. Oct. 18, 2002).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2